DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Receipt and consideration of Applicant’s amended claim set and Applicant’s arguments/remarks submitted on July 12, 2022 are acknowledged.
All rejections/objections not explicitly maintained in the instant office action have been withdrawn per Applicant’s claim amendments and/or persuasive arguments. Applicant’s claim amendments have necessitated new grounds of rejections set forth below.

Status of the Claims
	Claims 1-5, 8, and 10-25 are pending. Claims 4-7 and 9 are cancelled. Claims 13-21 are withdrawn. Claims 1-5, 8, 10-12, and 22-25 are under consideration in this action.

Election/Restrictions
Applicant’s election of Group I (claims 1-12) in the reply filed on December 26, 2018 is acknowledged. Although Applicant indicates that the election is with traverse, because Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 8, 10-12, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Eng (US 6,058,942; of record), Ricard (US 2012/0138078 A1; of record), Kim et al. (Kim) (KR 20090062375 A; of record), Yagita et al. (Yagita) (US 4,650,672; of record), Tabakman et al. (Tabakman) (US 2008/0233064 A1; of record), Harrison et al. (Harrison) (US 3,279,999; of record), and Vic et al. (Vic) (US 2011/0243862 A1; published Oct. 6, 2011).
Applicant claims a cosmetic product comprising a container having at least one flat-bottomed cavity in which is positioned an assembly of at least one inclusion part which is solid at 25oC and of a fixing composition which is solid at 25oC, wherein:
- the inclusion part and the fixing composition are in contact with one another and have different compositions, the inclusion part projects with respect to the fixing composition,
- the inclusion part is a first cosmetic composition selected from cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body,
- the fixing composition is a hot cast material
- the fixing composition is a first cosmetic composition selected from cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body,
- the fixing composition has a drop point greater than 50oC and a mean hardness, measured at 25oC using a texture analyzer provided with a hemispheric probe, of less than 2800 g, 
- the drop point of the fixing composition is greater than a drop point of the inclusion part,
- the inclusion part has a hardness greater than the mean hardness of the fixing composition, 
- the fixing composition comprises at least one oil and a gelling agent, wherein the gelling agent is a polymer according to formula (I) as shown and defined in claim 1.


	Eng discloses a cosmetic product (reading on make-up product) including a container, a first cosmetic material, and a second cosmetic material. The cosmetic product has multiple distinct components of a different color or appearance. The first cosmetic material is introduced to the container in a viscous solid or gel form, and the second cosmetic material is introduced to the container in a liquid form. The second cosmetic material is subsequently solidified to a viscous solid or gel form after the first cosmetic material and the second cosmetic material have been introduced to the container, to form the finished product (abstract; col.1, ln. 6-10 and 45-54).
	Eng’s Figure 3 shows a flow chart of a method according to a preferred method of the invention. The first cosmetic material and the second cosmetic material are selected so that the first cosmetic material has a higher melting point than the second cosmetic material. After the selection step, the second cosmetic material (38) (corresponds to the claimed fixing composition) is melted in a melting step. Concurrently or before, the first cosmetic material (40) (corresponds to the claimed inclusion part) is formed into the desired shape in a molding step. After the molding step, the first cosmetic material (40) is placed on the floor of the container (20) in an insertion step. After the melting step and the insertion step, the second cosmetic material is poured into the container at a temperature between the second melting temperature and the first melting temperature in order to ensure that the second cosmetic material (38) is in a liquid form, but is not sufficiently hot to melt the first cosmetic material (40) (reading on the fixing composition being a hot cast material). The second cosmetic material (38) is poured into the container (20) until most of the first cosmetic material (40) is submerged but the top of the first cosmetic material (40) still projects beyond the second cosmetic material (38) (reading on the inclusion part and the fixing composition are in contact with one another, the inclusion part projecting with respect to the fixing composition). The second cosmetic material (38) then cools and solidifies in a cooling step. Ultimately, the first cosmetic material (40) rests on the floor of the container and projects up through the second cosmetic material (38), the first cosmetic material having a top that extends out of the second cosmetic material (Fig.1-3; col.2, ln. 52 to col.3, ln.14; col.4, ln.19-21; Eng claims 19 and 22).
	Eng discloses that preferably, the solid cosmetic materials have a melting temperature above the temperature at which the second cosmetic material is poured into the container. However, this is not absolutely necessary, provided that the shape(s) composed of the solid cosmetic material do not melt when the second cosmetic material is added. When the melting temperature of the first cosmetic material does not exceed the melting temperature of the second cosmetic material, melting of the first cosmetic material may be prevented by freezing the shapes formed from the first cosmetic material before exposing them to the melted second cosmetic material (col.4, ln.38-49).
	In Eng’s cosmetic product, the first cosmetic material is of a first color, and the second cosmetic is of a second color different from the first color (reading on the inclusion part and the fixing composition have different compositions) (Eng claim 21).
	As shown in Eng’s Figures 1, 2, 5, and 11, Eng’s container has one flat-bottomed cavity in which is positioned an assembly of at least one inclusion part which is solid at 25oC and of a fixing composition which is solid at 25oC, and does not include a pot.
	Eng discloses that it will be appreciated by those killed in the art, that the molds may be used to make any number of different shapes, such as flowers, faces, or other symbols (col.4, ln.12-15). Further, Eng discloses that variations and modifications of their invention is possible. For example, multiple shapes may be placed in the cosmetic container before the second cosmetic material is poured into the cosmetic container (reading on the cosmetic product comprising at least two inclusion parts) (col.4, ln.32-35). 

	Eng does not appear to explicitly disclose: (i) wherein the inclusion part and fixing compositions are cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body; (ii) the fixing composition comprises at least one oil and a gelling agent according to formula (I) as shown and defined in claim 1; (iii) the fixing composition has a drop point greater than 50oC and a mean hardness, measured at 25oC using a texture analyzer provided with a hemispheric probe, of less than 2800 g and the drop point of the fixing composition being greater than a drop point of the inclusion part; (iv) the inclusion part having a hardness greater than the mean hardness of the fixing composition; or (v) the fixing composition comprising at least one oil and one structure compound selected from waxes or oil-gelling polymers. Ricard, Tabakman, Yagita, Kim, Harrison, and Vic are relied upon for these disclosures. Their teachings are set forth herein below.

Ricard discloses a cosmetic assembly for making up and/or caring for keratin materials, such as the lips, comprising at least: one container containing at least one solid cosmetic composition, in particular in the form of a hot-cast product, where solidification results from its cooling (para.0001, 0009, 0010, 0013, 0016, 0043). The solid cosmetic composition comprises at least one oil and at least one wax (para.0088, 0089). The composition may also comprise one or more gelling agents (para.0255). The solid composition may be a makeup, such as a lipstick or eyeshadow (para.0040; Ricard claim 15). Ricard further discloses that their composition may advantageously have a melting point ranging from 30-120oC (para.0084).
	The composition is taken up by an application member, and applied onto the keratin material using the application member (para.0047). Ricard discloses that in the cast of a cast product, the composition will preferably have a hardness of greater than or equal to 60 g, in particular between 60 g and 1000 g. Advantageously, the solid composition is easily taken up using an application member (para.0073-0078).
	Kim discloses that lip palettes packaged with various colors of lip balms are known in the art. Such lip palettes are advantageous in that it allows for various color lip products to coexist in one lip palette, and it allows for the user to make a lip balm of the appropriate color (pg.2, para.2-4; Figures).
Yagita disclose cosmetics, such as eye shadow and rouge, comprising a first base A of suitable pigment, and a second base B of a pigment which is a different color from the first base A (col.1, lines 19-33, 50-58; Fig. 1-3). Yagita’s cosmetic allows for different color bases to be mixed simultaneously or separately with a puff or a chip to facilitate application of the same on the skin, and allows for subtle combinations of colors (col.1, lines 14-26). The user transfers the single color of the base 1 or base 2 to the face by a puff or the like, just as in the conventional method of applying cosmetics. If the puff is slidably moved from the base 2 to the base 1, then it will have plural colors thereon. When the puff is slidably moved at right angels to the border of the base 2 and base 1, the puff will have the colors in layers. If the puff is slidably moved along the border of the base 2 and base 1, the two colors are relatively independently transferred onto the puff (col.2, lines 2-32). 
Tabakman discloses stick-shaped cosmetic products which are free-standing (para.0001, 0004). Tabakman discloses that shape retention properties of cosmetic compositions may be defined by various different parameters such as the drop point of the cosmetic composition. The drop point of the cosmetic composition may be used for defining the shape retention properties thereof, and preferably, the cosmetic composition is characterized by a drop point of not less than 50oC, more preferably not less than 60oC, and most preferably not less than 70oC (para.0034). 
Harrison discloses lipsticks which are self-shaping so that the applicator end of the lipstick remains, as the lip rouge is consumed, substantially unchanged in shape (col.1, lines 10-15). Harrison discloses that it has long been recognized, for example, that the maintenance of the original shape of the tip of a lipstick throughout its use would be desirable to facilitate utilization thereof (col.1, lines 26-35).
To overcome the disadvantage of prior lipsticks, lipsticks composed of lip rouge in which different portions thereof are removed unequally during use in such a way to cause the tip of the lipstick to retain its original shape is provided. More particularly, the desired self-shaping property is obtained by combining in the lipstick at least two masses of lip rouge having different hardness characteristics at body temperatures. While both masses are of a hardness characteristic of a good quality lip rouge, one mass, extending lengthwise of the lipstick, is somewhat softer than another mass coextensive with and lying adjacent to the first mass. When the stick is used, the harder mass will wear away at a slower rate than the softer mass, thereby maintaining a pointed tip, a sharply rounded tip, or other original shapes in the stick throughout its use depending upon the distribution of the respective masses (col.1, lines 35-53).
Vic discloses a cosmetic composition for care or for makeup, comprising a transparent or translucent base, and optionally coloring agents. The composition comprises from 40-80% by weight of at least one non-volatile hydrogenated polyalkylene oil, and from 10-50% by weight of at least one tertiary-amide-terminated polyamide (ATPA) polymer, of formula (I):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


in which n is a whole number from 1 to 10; R1 radicals, which may be identical or different, denote a hydrocarbon group containing from 1 to 22 carbon atoms; and R2 radicals, which may be identical or different at each occurrence, denote a hydrocarbon group containing from 2 to 54 carbon atoms, with the proviso that at least 50% o the R2 radicals have from 30 to 42 carbon atoms (para.0017-0023). The composition may also comprise one or more waxes (para.0067).
	The composition may take the form of a lipstick base, a care balm, a lip care balm, or a moisturizing balm (Vic claim 20).
The composition is intended for moisturizing the lips, the parts of the face, and/or the parts of the body to which it is applied (para.0002, 0013). In addition to the moisturizing effect, the film applied to the lips or the skin using the composition exhibits an excellent staying power. Furthermore, when a film of the composition is applied to the lips as a lipstick base, the film of lipstick applied on top of the base film, regardless of whether or not it is in accordance with the invention, itself exhibits an improved staying power, without migration of the film (para.0086). 
Vic generally discloses mixing all of the components of the composition in melted, liquid form (melted at 95oC), and when the mass mixture is completely homogeneous, it is poured into suitable moulds and allowed to cool (reading on a hot-cast material) (para.0125-0129).
As discussed above, Eng discloses a cosmetic product comprising a first and second cosmetic material, the first cosmetic material being of a first color, and the second cosmetic being of a second color different from the first color. In light of Kim’s disclosure that lip palettes packaged with various colors of lip products are known in the art, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combined the teachings of Eng and Kim and have Eng’s first and second cosmetic material be compositions suitable for making up lips. One of ordinary skill in the art would have been motivated to do so as such a configuration would be advantageous in that it allows for various color lip products to coexist in one lip product and allows for the user to create new and, customizable colors by sweeping through both cosmetic materials (Kim and Yagita). One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Kim and Yagita both disclose that lip products packaged with various colors of lip products are known in the art.
With regards to the composition of the fixing composition (corresponding to Eng’s second cosmetic material (38)) and inclusion part (corresponding to Eng’s first cosmetic material (40)) as discussed above, the cosmetic product of the combined teachings of Eng, Kim, and Yagita are directed at a lip product. In light of Vic’s disclosure of the advantages of their hot-cast cosmetic products (e.g., lip products), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Eng, Kim, and Yagita with the teachings of Vic, and use Vic’s composition (which comprises at least one oil, ATPA polymer of formula (I) as gelling agent, and at least one wax) as the first and second cosmetic materials of the cosmetic product of the combined teachings of Eng, Kim ,and Yagita discussed above, optimizing the specific wax(es) and oil(s) used for each component based on the desired melting point of each component, thus preventing and/or minimizing damage to the first cosmetic material when the melted second cosmetic material is poured into the container, and optimizing the color for each component based on the desired design and appearance of the final product. One of ordinary skill in the art would have been motivated to do so as Vic’s cosmetic compositions provide benefits such as its moisturizing effect and excellent staying power. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Vic’s cosmetic composition and ingredients are art recognized and conventional for inclusion into hot-cast lip cosmetics.
With regards to the drop point of the fixing composition (corresponding to Eng’s second cosmetic material (38)), as discussed above, Tabakman discloses that the drop point of a cosmetic composition may be used for defining the shape retention properties thereof. Because among the purposes of Eng’s second cosmetic material (38) is to hold the first cosmetic material (40) in place in the container, even though Tabakman’s drop points are directed to stick-shaped cosmetic products, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to combine the teachings of Eng, Kim, Yagita, and Vic as discussed above with the teachings of Tabakman, and use a drop point as disclosed by Tabakman for the second cosmetic material of the cosmetic product of the combined teachings of Eng, Kim, Yagita, and Vic discussed above as such drop points are known for producing a cosmetic product that is sufficiently shape retaining for self-supporting cosmetics, thus indicating that such a drop point would allow for the second cosmetic material to retain its shape and maintain the positioning of Eng’s first cosmetic material, but also able to have a sufficient pay-off so that the cosmetic material may be picked up by an applicator and applied as intended. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as such drop point values are known to be suitable for solid cosmetic products.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges of drop point values that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the drop point disclosed in Tabakman for the second cosmetic material of the cosmetic product of the combined teachings of Eng, Kim, Yagita, and Vic in order to obtain the desired amount of shape retention of the material while also having the desired amount of pay-off from the cosmetic material. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
 With regards to the hardness of the fixing composition (corresponding to Eng’s second cosmetic material), as discussed above by Ricard and Harrison, the hardness value contributes to the shape retention of the cosmetic material. Because among the purposes of Eng’s second cosmetic material (38) is to hold the first cosmetic material (40) in place in the container, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to further combine the teachings of Eng, Kim, Yagita, Vic, and Tabakman with the teachings of Ricard and Harrison, and use a hardness value as disclosed by Ricard for the second cosmetic material of the cosmetic product of the combined teachings of Eng, Kim, Yagita, Vic, and Tabakman discussed above as such hardness values are known for producing a cosmetic product such as lipstick that is sufficiently shape retaining, but also able to have a sufficient pay-off so that the cosmetic may be taken up by an applicator and applied as intended. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as such hardness values are known to be suitable for solid, hot-cast cosmetic products such as lipstick.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges of hardness values that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the hardness values disclosed in Ricard for the second cosmetic material of the cosmetic product of the combined teachings of Eng, Kim, Yagita, Vic, and Tabakman in order to obtain the desired amount of shape retention of the material while also having the desired amount of pay-off from the material. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	With regards to the limitations in the instant claim 1 wherein the hardness value and drop point of the inclusion part and the fixing composition are different, as discussed above, both the drop point and hardness values determine the shape retention properties of the cosmetic composition. As discussed above, Harrison discloses that solid cosmetics, such as lipsticks, are known to be made by combining two masses having different hardness values. One mass is somewhat softer than another mass that is lying adjacent to the first mass, so that when the stick is used, the harder mass will wear away at a slower rate than the softer mass, thereby maintaining its original shape throughout its use depending upon the distribution of the respective masses. In light of this concept, and because Eng discloses that the inclusion components (corresponding to Eng’s first cosmetic material (40)) may be made of varying shapes and may protrude from the fixing component (corresponding to Eng’s second cosmetic material (38)), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of the cited prior art references and have the inclusion component(s) and the fixed component of the eyeshadow product of the combined teachings of the prior art references discussed above have differing hardness values and drop points (i.e. one greater than the other). One of ordinary skill in the art would have been motivated to do so in order to better maintain the original shape of the cosmetic product throughout its use, thus facilitating its use and its aestheticism throughout the life of the product. Furthermore, it would have been prima facie obvious before the effective filing date to decide (1) in having either the inclusion component(s) or fixing component of the lip product of the combined teachings of the prior art references have the higher hardness value and (2) in having either the inclusion component(s) or fixing component of the lip product of the combined teachings of the prior art references have the higher drop point based on factors such as the design incorporated into the eyeshadow product and optimize based on the design and shapes of the inclusion component(s) used in order to best achieve the desired shape retention while also optimizing the amount of pay-off from the inclusion component and the fixed component. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both drop point and hardness values are known to contribute to shape retention properties of solid cosmetics, and Harrison evidences that using different values in parameters that contribute to shape retention allows for better shape retention of solid multi-component cosmetic compositions having an irregular shape, e.g. differing heights, throughout the life of the product.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Claims 1-5, 8, 10-12, and 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Maio et al. (Maio) (US 2006/0006579 A1; of record), Eng (US 6,058,942; of record), Kim et al. (Kim) (KR 20090062375 A; of record), Yagita et al. (Yagita) (US 4,650,672; of record), Tabakman et al. (Tabakman) (US 2008/0233064 A1; of record), Ricard (US 2012/0138078 A1; of record), Harrison et al. (Harrison) (US 3,279,999; of record), Martin et al. (Martin) (US 2005/0186235 A1; of record), and Vic et al. (Vic) (US 2011/0243862 A1; published Oct. 6, 2011).
Applicant claims a cosmetic product comprising a container having at least one flat-bottomed cavity in which is positioned an assembly of at least one inclusion part which is solid at 25oC and of a fixing composition which is solid at 25oC, wherein:
- the inclusion part and the fixing composition are in contact with one another and have different compositions, the inclusion part projects with respect to the fixing composition,
- the inclusion part is a first cosmetic composition selected from cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body,
- the fixing composition is a first cosmetic composition selected from cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body,
- the fixing composition has a drop point greater than 50oC and a mean hardness, measured at 25oC using a texture analyzer provided with a hemispheric probe, of less than 2800 g, 
- the inclusion part is a pressed powder and the fixing composition is a hot cast material, and 
- the fixing composition comprises at least one oil and a gelling agent, wherein the gelling agent is a polymer according to formula (I) as shown and defined in claim 23.

Maio discloses a package for containing and displaying cosmetic products and a process for the manufacture of said package. An objective of Maio’s invention is to provide a package for containing and displaying cosmetic products that are of simpler structure and gives more prominence to the same product (para.0001-0003). 
The package for containing and displaying cosmetic products, which is pictured below (Fig.1), comprises a component (5) (corresponds to fixed composition) suitable to contain at least one cosmetic product (4) (corresponds to inclusion part). Said component (5) is made of a material that is poured as a liquid and left to harden (abstract; para.0004, 0006, 0027).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


	Alternatively, the cosmetic product may be inserted into the container before pouring the hardened material (para.0007). As shown in Figures 1 and 2, the container (1) has a flat-bottomed cavity (3) (para.0022). Furthermore, as shown in Maio’s Figure 1, the container includes only one cavity and the container does not include a pot.
	The cosmetic product (4) is substantially of a solid type, in particular formed by pressed powder, extruded, poured, or otherwise produced. Maio discloses that the package is particularly advantageous when the cosmetic product is made of pressed powder. The cosmetic product is subjected to lower mechanical stress and remained particularly soft and comfortable (para.0010, 0021).	
The cosmetic product can be of the same or different type and can have any shape (para.0020). As shown in Figure 1, there may be at least two inclusion parts (component (4) in Maio’s Fig.1) and the inclusion part projects with respect to the fixing composition (component (5) in Maio’s Fig. 1).
	To manufacture the package, the cosmetic product (4) is placed in the cavity of the container (1) in the desired position  (reading on the inclusion part in direct contact with the container), then an opportunely prepared hardening material (5) in liquid form is poured into the cavity (3) so as to fill it completely or partially, and in any case, so as to surround the cosmetic product (4) inserted previously. The cosmetic product (4) is surrounded by the material at least at a height to keep the same cosmetic product (4) bound to the component (1) (reading on the inclusion part in direct contact with the container) (para.0022). 
	The material used for component (5) is preferably a resin material that is of a heat-hardening type, i.e. a material that is in liquid form when prepared and then hardens after a period of time (at room temperature or at a pre-established temperature (para.0033). The material used may be of a transparent type, opaque, and/or be colored (para.0036). 

	Maio does not appear to explicitly disclose: (i) the fixing composition being a hot cast material and comprising at least one oil and one structuring compound; (ii) wherein the inclusion part and fixing compositions are cosmetic compositions suitable for making up lips, eyes, cheeks, eyebrows, face, or body; (iii) the fixing composition has a drop point greater than 50oC and a mean hardness, measured at 25oC using a texture analyzer provided with a hemispheric probe, of less than 2800 g and the drop point of the fixing composition being greater than a drop point of the inclusion part. Eng, Kim, Yagita, Tabakman, Ricard, Harrison, Martin, and Vic are relied upon for these disclosures. The teachings of Eng, Yagita, Tabakman, Ricard, Harrison, and Vic are set forth above and incorporated herein. The teachings of Martin are set forth herein below.

	Martin discloses compact powder form (reading on pressed powder) cosmetic compositions for making up and/or caring for the skin, comprising a pulverulent phase and a fatty phase comprising at least one solid fatty phase (abstract). The compositions may be in the form of a makeup product of compact powder type, such as a makeup rouge (reading on lip product) or eyeshadow (para.00151). 
	The pulverulent phase includes any solid compound and mixture of solid compounds whose melting point is higher than 250oC and may event be much higher. The pulverulent phase generally comprises at least one filer and/or at least one pulverulent dyestuff (para.0056-0058). 
	The fatty phase comprises at least one solid fatty phase, also known as a “solid binder” (para.0103). The solid fatty phase may comprise at least one wax, which has a melting point of greater than or equal to 30oC and may be up to 250oC (para.0100-0107). The fatty phase may also comprise a liquid fatty phase comprising at least one oil (para.0127-0128).

	As discussed above, Maio discloses that the cosmetic product is a pressed powder. In light of Martin’s disclosure that makeup rouge (reading on lip product) and eyeshadow are known to be in the form of compact powder (pressed powder), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of Maio and Martin and use Martin’s cosmetic product (either a rouge or eyeshadow) as the pressed powder component (corresponding to the claimed inclusion part) in Maio’s cosmetic product. One of ordinary skill in the art would have been motivated to do so as Maio’s invention is found to be particularly advantageous for cosmetic products made of pressed powder in that it is subjected to lower mechanical stress. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Martin discloses that rouge and eyeshadow products are known to be in the form of compact powders, and as evidenced by Kim and Yagita, both lip products and eyeshadow products are known to be packaged in a container as shown in Maio.
Further, as discussed above Maio discloses that the material used for their component (5) is made of a material that is poured as a liquid and left to harden; and the material used may be of a transparent type, opaque, and/or be colored. In light of Vic’s disclosure of the advantages of their hot-cast cosmetic products (i.e. material that is poured as a liquid and left to solidify by cooling), one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to further combine the teachings of Maio and Martin with the teachings of Vic, and use Vic’s composition (which comprises at least one oil, ATPA polymer of formula (I) as gelling agent, and at least one wax) as component (5) of Maio’s product in lieu of Maio’s resin material. One of ordinary skill in the art would have been motivated to do so in order to obtain the advantage of not only holding the inclusion component of the cosmetic product of the combined teachings of Maio and Martin discussed above in place, but also having more rouge or cosmetic material, in particular that of a different color from the aforementioned inclusion component, in order to have the advantage of being able to apply different colors in layers in one application step and having the ability to make new, customizable colors sweeping through both components (4) and (5) with an applicator as discussed in Yagita and Kim. Furthermore, Vic’s cosmetic composition provides benefits such as its moisturizing effect and excellent staying power. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as Vic’s cosmetic is also a hot-cast material known to be supplied to a mould in the same way as discussed in Maio for component (5) (i.e. pouring the material in liquid form then allowing it to solidify), and as evidenced by Eng, hot-cast cosmetic materials are known to hold solid cosmetics (inclusion components) in place in a container. Furthermore, Eng discloses methods and parameters for consideration when pouring in the liquid hot-cast material after insertion of the inclusion part so that the previously inserted inclusion part does not get damaged (e.g., using a hot-cast material with a lower melting point than the melting point of the inclusion part), and Martin discloses compressed powder cosmetics that may have higher melting temperatures than Vic’s hot-cast cosmetic material.
With regards to the drop point of the hot-casted component of the cosmetic product of the combined teachings of Maio, Martin, Vic, Yagita, and Kim discussed above (i.e. fixed component), as discussed above, Tabakman discloses that the drop point of a cosmetic composition may be used for defining the shape retention properties thereof. Because among the purposes of the hot-casted component of the cosmetic product of the combined teachings of Maio, Martin, Vic, Yagita, and Kim discussed above is to hold the pressed powder component of the cosmetic product of the combined teachings of Maio, Martin, Vic, Yagita, and Kim discussed above in place in Maio’s container, even though Tabakman’s drop points are directed to stick-shaped cosmetic products, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to further combine the teachings of Maio, Martin, Vic, Yagita, and Kim with the teachings of Tabakman, and use a drop point as disclosed by Tabakman for the hot-casted component of the cosmetic product of the combined teachings of Maio, Martin, Vic, Yagita, and Kim discussed above as such drop points are known for producing a cosmetic product that is sufficiently shape retaining for self-supporting cosmetics, thus indicating that such a drop point would allow for the hot-casted component to retain its shape and maintain the positioning of the pressed powder component in the container, but also able to have a sufficient pay-off so that the cosmetic material may be picked up by an applicator and applied as intended. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as such drop point values are known to be suitable for solid cosmetic products.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges of drop point values that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the drop point disclosed in Tabakman for the hot-casted component of the cosmetic product of the combined teachings of Maio, Martin, Vic, Yagita, and Kim discussed above in order to obtain the desired amount of shape retention of the material while also having the desired amount of pay-off from the cosmetic material. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
With regards to the hardness of the hot-casted component of the cosmetic product of the combined teachings of Maio, Martin, Vic, Yagita, and Kim discussed above, as discussed above by Ricard and Harrison, the hardness value contributes to the shape retention of the cosmetic material. Because among the purposes of the hot-casted component of the cosmetic product of the combined teachings of Maio, Martin, Vic, Yagita, and Kim discussed above is to hold the pressed powder component in place in the container, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated before the effective filing date of the instant invention to further combine the teachings of Maio, Martin, Vic, Yagita, and Tabakman with the teachings of Harrison, and use a hardness value as disclosed by Ricard for the hot-casted component of the cosmetic product of the combined teachings of Maio, Martin, Vic, Yagita, and Kim discussed above as such hardness values are known for producing a cosmetic product such as hot-casted rouge that is sufficiently shape retaining, but also able to have a sufficient pay-off so that the cosmetic may be taken up by an applicator and applied as intended. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as such hardness values are known to be suitable for solid, hot-cast cosmetic products such as rouges.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to engage in routine experimentation to determine optimal or workable ranges of hardness values that produce expected results. In the instant case, one of ordinary skill in the art would have found it prima facie obvious and would have been motivated to optimize the hardness values disclosed in Ricard for the hot-casted component of the cosmetic product of the combined teachings of Maio, Martin, Vic, Yagita, and Kim discussed above in order to obtain the desired amount of shape retention of the material while also having the desired amount of pay-off from the material. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. In re Aller, 220 F. 2d 454, 105 USPQ 233 (CCPA 1955).
	With regards to the limitations in the instant claim 1 wherein the hardness value and drop point of the inclusion part and the fixing composition are different, as discussed above, both the drop point and hardness values determine the shape retention properties of the cosmetic composition. As discussed above, Harrison discloses that solid cosmetics, such as lipsticks, are known to be made by combining two masses having different hardness values. One mass is somewhat softer than another mass that is lying adjacent to the first mass, so that when the stick is used, the harder mass will wear away at a slower rate than the softer mass, thereby maintaining its original shape throughout its use depending upon the distribution of the respective masses. In light of this concept, and because Maio discloses that the inclusion components may be made of varying shapes and may protrude from the fixing component, one of ordinary skill in the art would have found it prima facie obvious before the effective filing date of the instant invention to combine the teachings of the cited prior art references and have the inclusion component(s) and the fixed component of the cosmetic product of the combined teachings of the cited prior art references discussed above have differing hardness values and drop points (i.e. one greater than the other). One of ordinary skill in the art would have been motivated to do so in order to better maintain the original shape of the cosmetic product throughout its use, thus facilitating its use and its aestheticism throughout the life of the product. Furthermore, it would have been prima facie obvious before the effective filing date to decide (1) in having either the inclusion component(s) or fixing component of the cosmetic product of the combined teachings of the prior art references have the higher hardness value and (2) in having either the inclusion component(s) or fixing component of the cosmetic product of the combined teachings of the prior art references have the higher drop point based on factors such as the design incorporated into the cosmetic product and optimize based on the design and shapes of the inclusion component(s) used in order to best achieve the desired shape retention while also optimizing the amount of pay-off from the inclusion component and the fixed component. One of ordinary skill in the art would have had a reasonable expectation of success in doing so as both drop point and hardness values are known to contribute to shape retention properties of solid cosmetics, and Harrison evidences that using different values in parameters that contribute to shape retention allows for better shape retention of solid multi-component cosmetic compositions having an irregular shape, e.g. differing heights, throughout the life of the product.
	Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the instant invention, because the combined teachings of the prior art references is fairly suggestive of the claimed invention.

Response to Arguments
Applicant's arguments filed July 12, 2022 have been fully considered but they are not persuasive.
(1) Applicant argues that the independent claims have been amended to recite that the fixing composition includes at least one gelling agent which is a polymer according to formula (I), and the references cited in the rejections of record do not teach or suggest the newly recited gelling agent.
With regards to Applicant’s argument (1), in light of Applicant’s claim amendments, new rejections are cited above to address the newly amended claims. In particular, the Vic reference has been newly cited to address the newly recited gelling agent of formula (I).

Conclusion
Claims 1-5, 8, 10-12, and 22-25 are rejected. No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A. SHIN whose telephone number is (571)272-7138. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONICA A SHIN/Primary Examiner, Art Unit 1616